105 F.3d 650
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alvin B. TRUESDALE, Defendant-Appellant.
No. 96-6715.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 31, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Senior District Judge.  (CR-92-34, CA-96-109)
Alvin B. Truesdale, Appellant Pro Se.
Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we grant a certificate of appealability and affirm on the reasoning of the district court.  United States v. Truesdale, Nos.  CR-92-34;  CA-96-109 (W.D.N.C. Apr. 17, 1996).  However, because the district court did not afford Appellant notice and an opportunity to be heard with respect to the imposition of the system of prefiling review, see In re Oliver, 682 F.2d 443, 446 (3d Cir.1982), we modify the district court's order to strike the portion of the order conditioning Appellant's future filings in the District Court for the Western District of North Carolina upon his obtaining leave of court.  We deny as meritless Appellant's motion for determination of status and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED